Rioux Offer Letter

Page 1

 

 

[img1.jpg]


April 8, 2009

Exhibit 10.1

 

 

Patrice Rioux

 

Dear Patrice:

 

I am pleased to offer you the position of Chief Medical Offer of Raptor
Therapeutics Inc. (the “Company”), a wholly-owned subsidiary of Raptor
Pharmaceuticals Corp. (“Raptor”), reporting to Ted Daley, President of the
Company. You will be responsible for managing all clinical and regulatory
aspects of the Company’s clinical stage programs including regulatory strategy,
clinical study design and protocol development, selection and management of CROs
and consultants, clinical operations, site selection, patient enrollment and
retention, and developing and managing against budgets and timelines. You will
also participate with Raptor’s executive management in the evaluation of
additional clinical programs which the Company may consider in-licensing or
purchasing.

 

 

1)

Salary. Your starting base salary as an employee will be $280,000 per year
payable on a bi-weekly basis.

 

 

2)

Stock Options. Contingent upon approval by Raptor’s Board of Directors and your
execution of a Notice of Grant and Stock Option Agreement, Raptor will grant you
stock options to purchase up to 150,000 shares of Raptor’s common stock. If
approved, the exercise price will be equal to the fair market value per share on
the date the option is granted or on your first day of employment (based on the
closing price the day before grant date), whichever is later. The option will be
subject to the terms and conditions applicable to options granted under Raptor’s
2006 Equity Incentive Plan (the “Plan”), as described in the Plan and the
applicable Notice of Grant and Stock Option Agreement. Your options will vest
and become exercisable as follows: 6/48ths of the total option shares granted
six months from your first date of employment and 1/48th of the total options
shares granted per month thereafter, conditioned on your continued employment,
as described in the applicable Notice of Grant and Stock Option Agreement. The
options will expire ten years after the date of grant.

 

 

3)

Option-based Bonuses. You will be eligible to earn additional stock option
grants based on the achievement of written objectives involving the clinical
programs. The objectives for the first year will include:

 

Achievements

 

Bonus Options

Successful Completion* of Raptor’s Pilot Clinical Study of Delayed Release
Cysteamine for Cystinosis

 

* Bonus achieved upon release of final clinical study report

 

50,000

 

 

 

 

 



Rioux Offer Letter

Page 2

 

 

 

 

 

Initiation (first patient dosed) of Raptor’s Pivotal Clinical Study of Delayed
Release Cysteamine for Cystinosis

 

Filing of the NDA for Delayed Release Cysteamine for Cystinosis

 

Approval of NDA for Delayed Release Cysteamine for Cystinosis

 

 

50,000

 

 

50,000

 

 

50,000

 

Bonus option grants will be subject to the terms and conditions applicable to
options granted under the Plan as described in paragraph 2) above.

 

 

4)

Vacation and Benefits. You are entitled to vacation at the rate of four weeks
per year and be eligible for coverage under Raptor’s health, dental, long-term
and short-term disability and group life insurance plans. You will also be
eligible to participate in Raptor’s 401(K) plan.

 

 

5)

Termination Due to Change of Control. If you are terminated due to a Change in
Control, all of your vested and unvested stock options as of the date of your
termination will be immediately exercisable in full and shall remain exercisable
for the periods specified in such stock option agreement or the stock option
plan and the Company shall pay you in a lump sum, in cash, on or before the
fifth business day following the effective date of your termination due to a
Change of Control, an amount equal to your salary for six months at the time of
termination. Change of Control means the occurrence of any of the following
events: (i) any sale or exchange of the capital stock by Raptor’s stockholders
in one transaction or series of related transactions where more than fifty
percent (50%) of the outstanding voting power of Raptor is acquired by a person
or entity or group of related persons or entities which did not own capital
stock of Raptor immediately prior to such transaction(s); (ii) any
reorganization, consolidation or merger of Raptor where the outstanding voting
securities of Raptor immediately before the transaction represent or are
converted into less than fifty percent (50%) of the outstanding voting power of
the surviving entity (or its parent corporation) immediately after the
transaction; or (iii) the consummation of any transaction or series of related
transactions that results in the sale of all or substantially all of the assets
of Raptor.

 

 

6)

Employment Relationship. Your employment is “at-will.” As such, it is terminable
by either party with or without cause. This letter is not to be construed as
creating a contract of employment for any fixed period of time. Any contrary
representations that may have been made to you are superseded by this letter
agreement. This is the full and complete agreement between you and the Company
and Raptor regarding this subject matter. You will be expected to comply with
the policies and procedures in Raptor’s Employee Handbook, as amended from time
to time. Although your job duties, title, compensation and benefits, as well as
Raptor’s personnel policies and procedures may change from time to time, the “at
will” nature of your employment may only be changed in an express written
agreement signed by you and a duly authorized officer of the Company (other than
you).

 

 

7)

Withholding Taxes. All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law.

 

 

8)

This offer is contingent on completion of a background check, I-9 Form
verification of identity and legal authority to work in the United States, and
execution of the Raptor Therapeutics Inc. Employee Invention Assignment and
Confidentiality Agreement. We also request that you remember your obligation not
to divulge to us any proprietary information about your previous employers. A
copy of the completed background check will be mailed to your home.

 

 



Rioux Offer Letter

Page 3

 

 

 

 

9)

The Company is an Equal Opportunity Employer, and advancement is based solely on
individual achievement.

 

 

10)

If you accept this offer, you can plan on starting as early as April 15, 2009
and no later than April 30, 2009.

 

We are eagerly looking forward to working with you. As you know, this is an
exciting time at Raptor, and I believe that you will find this a challenging and
rewarding experience.

 

Please confirm your acceptance of this offer by signing below and returning to
Kim Tsuchimoto by April 13, 2009, otherwise this offer will expire on that date.

 

Sincerely,

 

/s/ Thomas E. Daley

 

Thomas E. Daley

President, Raptor Therapeutics Inc.

 

I accept this offer and the conditions stated herein:

 

/s/ Patrice P. Rioux

 

Print Name: Patrice P. Rioux

 

Date: April 8, 2009

 

 

 

 

 